Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Response to Arguments


1.	Applicant's arguments filed on 04/19/2022 with respect to claims 1-13 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC §103


2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


3.	Claims 1-3, 7-10 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kato et al. (JP2007156974, provided by the Applicant’s IDS filed on 10/02/2019, hereinafter “Kato”) in view of Toyama et al. (U.S. PUB. 2007/0075996, hereinafter “Toyama”).

Consider claim 1, Kato teaches an identification device comprising: a processor configured to carry out a plurality of types of identification processing by which an individual is identified based on acquired data of a plurality of different types indicating the individual (pages 2-3 [0006]).
Kato does not explicitly show that when the identification of the individual by at least one type of identification processing from among the plurality of types of  identification processing fails and the identification of the individual by at least one other identification processing from among the plurality of types of identification processing succeeds, judge that the identification of the individual was successful, and learn the at least one type of identification processing by which the identification of the individual failed.
In the same field of endeavor, Toyama teaches when the identification of the individual by at least one type of identification processing from among the plurality of types of  identification processing fails and the identification of the individual by at least one other identification processing from among the plurality of types of  identification processing succeeds, judge that the identification of the individual was successful, and learn the at least one type of identification processing by which the identification of the individual failed (page 13 [0200]-[0201]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, when the identification of the individual by at least one type of identification processing from among the plurality of types of  identification processing fails and the identification of the individual by at least one other identification processing from among the plurality of types of  identification processing succeeds, judge that the identification of the individual was successful, and learn the at least one type of identification processing by which the identification of the individual failed, as taught by Toyama, in order to provide a modeling technique capable of improving modeling accuracy.

Consider claim 2, Kato further teaches wherein the processor is configured to learn the at least one type of identification processing by which the identification of the individual failed using data acquired in the at least 20one type of identification processing by which the identification of the individual failed from among the plurality of different types of acquired data (pages 4-5 [0016]).  

Consider claim 3, Toyama further teaches wherein 25the data used for the learning of the at least one type of identification processing by which the identification of the individual failed comprises the data used for the- 65 - identification of the individual when the identification of the individual failed in the at least one type of identification processing (pages 13-14 [0177]).  

Consider claim 7, Kato further teaches wherein 25the plurality of types of identification processing include face identification processing identifying the individual based on acquired face image data indicating a face of the- 67 - individual and voice identification processing identifying the individual based on acquired voice data indicating a voice of the individual (pages 2-3 [0006]).  

5 Consider claim 8, Kato further teaches wherein in the face identification processing, when a plurality of face images are contained in the face image data, a face image in which a lip is moving during a period 10of time when the voice data is acquired in the voice identification processing from among the plurality of face images is determined to be a face image of the individual whose voice data is acquired (pages 4-5 [0016]).  

15 Consider claim 9, Kato further teaches wherein when each of a plurality of conditions is established, the processor is configured to learn at least one type of identification processing from among the plurality of types of identification 20processing for each of the conditions, and in the at least one type of identification processing, when new data indicating the individual is acquired, the individual is identified based on a type of identification processing corresponding to the condition when the new data 25is acquired from among the plurality of learned type of identification processing corresponding to the plurality of conditions (pages 7-8 [0027]).

Consider claim 10, Kato teaches a robot comprising: a processor, wherein the processor is configured to: carry out a plurality of types of identification processing identifying an individual based on acquired data of a plurality of different types indicating the individual (pages 2-3 [0006]), when the identification of the individual by at least one type of identification processing from among the plurality of types of identification processing succeeds, cause the robot to perform a motion according to the identified individual (page 7 [0026]).
Kato does not explicitly show that when the identification of the individual by at least one type of identification processing from among the plurality of types of identification processing fails and the identification of the individual by at least one other type of identification processing from among the plurality of types of identification processing succeeds, judge that the identification of the individual was successful, and updated learning data for learning the at least one type of identification processing by which the identification of the individual failed.
In the same field of endeavor, Toyama teaches when the identification of the individual by at least one type of identification processing from among the plurality of types of identification processing fails and the identification of the individual by at least one other type of identification processing from among the plurality of types of identification processing succeeds, judge that the identification of the individual was successful, and updated learning data for learning the at least one type of identification processing by which the identification of the individual failed (page 13 [0200]-[0201]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, when the identification of the individual by at least one type of identification processing from among the plurality of types of identification processing fails and the identification of the individual by at least one other type of identification processing from among the plurality of types of identification processing succeeds, judge that the identification of the individual was successful, and updated learning data for learning the at least one type of identification processing by which the identification of the individual failed, as taught by Toyama, in order to provide a modeling technique capable of improving modeling accuracy.

Consider claim 12, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 12.

Consider claim 13, the previous rejections of claim 1 apply mutatis mutandis to corresponding claim 13.
Allowable Subject Matter

4.	Claims 4-6 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Consider claim 4, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest a memory in which a plurality of pieces of learning data each indicating a respective different feature of the individual are stored in association with the individual, 10wherein the processor is configured to: when the identification of the individual by the at least one type of identification processing fails and the identification of the individual by the one other type of identification 15processing succeeds, update the piece of learning data corresponding to the at least one type of identification processing by which the identification of the individual failed from among the plurality of pieces of learning data stored in the memory, and learn the at least one type of identification processing by 20which the identification of the individual failed based on the updated piece learning data, in combination with other limitations, as specified in the independent claim 1, and further limitations of their respective dependent claims 5-6.

Consider claim 11, the prior arts made of record, alone or in combination, fail to clearly teach or fairly suggest wherein the processor is configured to when the identification of the individual by the at least one type of identification processing fails and the identification of the individual by the at least one other identification processing succeeds, cause the robot to perform a motion for interacting with the individual identified by the at least one other type of identification processing, and when the identification of the individual by the at least one type of identification processing fails and the identification of the individual by the at least one other type of identification processing succeeds, update the learning data based on a response of the individual to the motion performed by the robot, in combination with other limitations, as specified in the independent claim 10.

Conclusion


5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

6.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/TUAN H NGUYEN/Primary Examiner, Art Unit 2649